Citation Nr: 0401055	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  00-14 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $2,305.00.

(The issues regarding the propriety of the initial 
noncompensable rating assigned for the veteran's service-
connected hammertoes of the left foot involving the second, 
third, fourth and fifth toes, as well as his entitlement to 
special monthly compensation based on the loss of use of his 
left foot, are the subject of a separate decision of the 
Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee) in Winston-
Salem, North Carolina, that denied the veteran's request for 
a waiver of an overpayment in the amount of $2,305.00.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In his January 2001 Substantive Appeal, the veteran requested 
the opportunity to testify at a hearing conducted before a 
member of the Board (now known as a Veterans Law Judge) at 
the local VA office.  The RO acknowledged the veteran's 
request and in a September 2002 letter notified him that it 
was scheduled to take place in October 2002.  In a signed 
September 2002 statement, however, the veteran specifically 
withdrew his request to testify at a Board hearing.


REMAND

In this case, the veteran acknowledges that he did not report 
obtaining a divorce from his spouse in April 1997 until May 
2000, but essentially argues that the waiver should be 
granted since:  (1) he was married for two of the three 
intervening years to another spouse; and (2) because he 
refrained from claiming two additional dependents since he 
was aware he had failed to promptly notify VA.

In its October 2000 determination, the Committee determined 
that there was no fraud, misrepresentation or bad faith on 
the part of the veteran in the creation of the indebtedness 
that would preclude a waiver of recovery of the overpayment; 
instead, the Committee denied the veteran's request based on 
the application of the principles of equity and good 
conscience.

In the January 2001 Statement of the Case (SOC), however, the 
veteran was notified that there was "bad faith" on his part 
in the creation of the indebtedness, which under the law 
would preclude entitlement to a waiver of recovery of the 
overpayment.  See 38 C.F.R. § 1.963(a) (2003).  

As such, due process requires that before the Board is able 
to consider the veteran's waiver request, he must be notified 
of the reasons and bases of the Committee's denial of his 
waiver request, together with the pertinent laws and 
regulations.  Accordingly, this case must be remanded.

Therefore, in order to accord the veteran every consideration 
with respect to the present appeal, and to ensure that the 
veteran is provided with due process of law, the Board 
determines that it is again necessary to return the case to 
the RO for the following actions:

1.  The RO should issue the veteran a 
Supplemental Statement of the Case (SSOC) 
in which it clarifies the basis for the 
denial of the veteran's request for an 
overpayment in the amount of $2,305.00 
that is consistent with the laws and 
regulations and the reasons and bases for 
the Committee's determination.

2.  The RO should contact the veteran and 
request that he submit a current 
Financial Status Report.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the foregoing, 
the veteran's request for waiver of 
recovery of the overpayment of $2,305.00 
should be readjudicated by the Committee 
on Waivers and Compromises.

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


